DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 8, 9, and 11 – 15 are pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
 
The following tables show that all three prongs of the 3-prong analysis are met and the limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (See MPEP 2181(I) for details):
The 3-Prong Analysis for Claim Limitation: “an evaluation device configured to evaluate… and to compensate…”
Met
Prong A
“evaluation device” is being used as a generic placeholder that is a substitute for “means” based on an evaluation of the specification
YES
Prong B
Functional recitation of "configured to evaluate… and to compensate…"
YES
Prong C
No structure that performs the function
YES


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: It is unclear the corresponding structure in the original specification. For example, para [0025] of the original specification discloses that the evaluation device contains a correction device 17. However, it is not clear the corresponding structure.  
Claims 9 and 11 have been also interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as being dependent on claim 8.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “an evaluation device configured to evaluate… and to compensate…” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. For example, para [0025] of the original specification discloses that the evaluation device contains a correction device 17. However, it is not clear the corresponding structure.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Note:    For examination purposes, an interpretation of the claim in view of Fig. 1 of the original disclosure, the detector comprises different circuits and the evaluation device seems to be another circuit part of the detector.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Regarding Claim 12, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim is directed to a method for analyzing an oxygen-containing sample gas… which falls within the statutory category of a process. The claim(s) recite(s) the limitation of “evaluating the ion current; and compensating during evaluation of the measured ion current… using the measured temperature of the gas flame”. 
The limitations of evaluating…; and compensating… using the measured temperature… fall within the enumerated grouping of mental process. Also, it should be noted that the step of "evaluating…; and compensating… using the measured temperature” are steps which can be accomplished visually/mentally on the fly and are process that, under its broadest reasonable interpretation, cover performance of the limitations in the mind but for recitation of generic computer components. Nothing in the claim elements preclude these steps from practically being performed in the mind. Accordingly, the claim recites an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Note that the preamble only set forth the purpose and intended use and does not limit the structure of the system because analyzing an oxygen-containing sample gas on the basis of flame ionization does not limit the structure of the system. The claim recites no more than mere instructions to implement an abstract idea or other exception on a computer.  Thus, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Therefore, the claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more because the additional elements considered individually and in combination do not qualify significant more because they are mere instructions to implement an abstract idea on a computer. 
As such, claim 12 is ineligible under 35 USC 101.
Dependent Claims(s) 13 – 15, when analyzed as a whole are held to be ineligible subject matter and are rejected under 35 U.S.C. § 101 because the additional recited limitations(s) fail(s) to establish that the claim is not directed to an abstract idea because the additional limitations(s) are no more than a field of use or merely involve insignificant extra-solution activity as data gathering and calculation.
Particularly:
Regarding Claim 13, wherein the hydrogen-containing combustion gas is pure hydrogen is more than the abstract idea, but is considered not to be a practical application.
Regarding Claim 14, regulating a pressure… to a constant absolute pressure is more than the abstract idea, but is considered not to be a practical application because it is routine process for the data gathering necessary for implement the abstract mental step limitations.
Regarding Claim 15, measuring an ambient pressure; regulating… in relation to the ambient pressure; and correcting… using the measured ambient pressure under its broadest reasonable interpretation, cover performance of the limitations in the mind, similar to claim 12. Furthermore, measuring an ambient pressure is more than the abstract idea, but is considered not to be a practical application because it is routine data gathering necessary for the abstract mental step limitations (see MPEP 2106.05(g)(3)).
The claims have been considered ineligible under 35 USC 101 by reviewing both the limitations themselves and as ordered combinations of elements which do not amount to a practical application of the abstract limitations. 
Allowable Subject Matter
Claim 8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and the Claim Interpretation.
Regarding Claim 8, (Note: see the claim interpretation above) the prior art of record does not teach claimed limitation: “an evaluation ‘circuit’ configured to evaluate the measured ion current and to compensate during evaluation of the measured ion current for a cross-sensitivity of the ion current to oxygen in the sample gas using the measured temperature of the gas fame” in combination with all other claimed limitations of claim 8.
Regarding Claims 9 and 11, the claims would be allowable as they further limit claim 8.

Comments
The prior art of record found as a result of the search, does not teach alone or incombination all of the elements recited in claim 12. Therefore, no prior art rejection for claim 12 is presented in this action. However, Claims 12 – 15 are rejected under 35 U.S.C. 101.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bertelli et al. (US 2011/0018544 A1) suggests method for flame sensing in a solid, liquid or gaseous fuel burner, said flame being generated at an ionization electrode, the flame presence resulting in an ionising effect on said electrode to generate in this latter a direct current, said current being sensed by a suitable sensing circuit comprising a control unit, this latter being connected to a circuit for sensing a flame current (see claim 1).
Oren et al. (US 2020/0001048 A1) discloses a system for determining an error associated with an electrode disposed on a medical device, the system comprising: a processor; and a memory storing instructions on a non-transitory computer-readable medium, wherein the instructions are executable by the processor to: receive an electrode signal from the electrode disposed on the medical device; receive a plurality of other electrode signals from a plurality of other electrodes disposed on the medical device; and determine that the electrode signal received from the electrode disposed on the medical device is an outlier in relation to the plurality of other electrode signals from the plurality of other electrodes disposed on the medical device, based on a comparison between the electrode signal and the plurality of other electrode signals (see claim 1).
Hresko et al. (US 2017/0296056 A1) teaches the device is in an invalid operating mode, at least one of one or more response buttons are stuck and a response button signal error has occurred, at least one of one or more patient parameters is deemed corrupted, an update of the one or more patient parameters has failed, the at least one of the electrode assembly and the controller is deemed inoperative, and the device fails a pulse test (see claim 60).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724. The examiner can normally be reached Monday - Friday, 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        9/10/2022